Citation Nr: 0611670	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation at the monthly rate of $2,193 as 
of November 1, 1995, for a 100 percent evaluation for 
paranoid-type schizophrenia.


REPRESENTATION

Appellant represented by:	Mr. Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina, which granted the veteran's claim for service 
connection for paranoid-type schizophrenia and awarded 
benefits retroactively at the 100-percent level, effective 
from October 31, 1995.  He is appealing the RO's 
determination as to the amount of retroactive compensation 
benefits awarded, requesting compensation at the monthly rate 
of $2,193 (for a 100 percent disability rating) since the 
effective date of the grant of service connection.

FINDINGS OF FACT

1.	In its October 2002 rating decision, the RO granted 
service connection for paranoid-type schizophrenia and 
assigned a 100 percent rating retroactively effective from 
October 31, 1995, the date of receipt of the veteran's claim 
for service connection.

2.	Through correspondence issued to the veteran in January 
2003, the RO informed him of the specific amount of 
compensation which he was entitled to receive following the 
award of service connection, beginning with an initial amount 
of $1,897 as of November 1, 1995 and eventually increasing to 
$2,193 as of December 1, 2002.  

CONCLUSION OF LAW

The veteran is not entitled to the payment of compensation at 
the monthly rate of $ 2,193 prior to consideration of 
additional amounts for dependents, for the time period prior 
to December 1, 2002 (from November 1, 1995 to November 30, 
2002). 38 U.S.C.A. § 1114(j) (West 2002), as amended by Pub. 
L. No. 107-330, § 309(a), 116 Stat. 2821 (Dec. 6, 2002); 38 
C.F.R. § 3.21 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law on November 9, 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  This law prescribed several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits - including providing assistance in 
obtaining evidence necessary to substantiate a claim.  
Additionally, the VCAA requires VA to notify the claimant and 
his representative of any further information and evidence 
that is needed to substantiate the claim, as well as which 
portion of the evidence is to be provided by the claimant, 
and that which VA will attempt to obtain on behalf of the 
claimant.   38 U.S.C.A. § 5103(a) (West 2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duties to notify and assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  See, too, Mason v. Principi, 16 
Vet. App. 129, 132 (2002) and Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002) (holding that VCAA did not affect federal 
statute prohibiting payment of interest on past due 
benefits).



The specific underlying legal issue upon which the veteran's 
claim for additional retroactive compensation is to be 
resolved concerns entirely the question of the interpretation 
of the statutory provision concerning the payment of VA 
compensation benefits at the 100-percent level under 38 
U.S.C.A. § 1114(j).  In resolving this claim, moreover, the 
relevant case decisions that would have precedential value in 
the interpretation of the above statute also have been 
reviewed.  The Board emphasizes that, in deciding a pending 
appeal, it is considered bound by all applicable statutory 
provisions and the implementing regulations of the 
Department.  See 38 C.F.R. § 7104(c).  Under these 
circumstances, there is no additional medical or lay evidence 
that might be obtained either through VA's own development 
efforts, or from the veteran directly, which would provide a 
reasonable possibility of helping substantiate his claim.  
Resolution of his claim is essentially a legal matter.  
Accordingly, there is no basis for any further development of 
the claim consistent with the procedures set forth under the 
VCAA, inasmuch as this would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  See 
too, Wensch v. Principi, 15 Vet. App. 362,   368 (2001).  
Thus, the veteran's claim may be adjudicated on the merits 
based on the existing record.

By way of relevant procedural history, the veteran's original 
claim for service connection for a psychiatric disorder was 
considered and denied in a June 1996 RO rating decision.  He 
perfected an appeal of that determination, and in March 1999 
the Board also denied his claim.  He then appealed to the 
Court, resulting in the Court's November 2000 grant of a 
joint motion for remand (filed by his attorney and VA's 
Office of General Counsel) and return of the case to the 
Board for further development and readjudication in 
compliance with directives specified.  Then, following a July 
2001 Board remand in furtherance of this objective, the RO in 
its October 2002 rating decision awarded service connection 
for paranoid-type schizophrenia with retroactive benefits at 
the 100-percent level effective from October 31, 1995.

The veteran was notified of the favorable October 2002 RO 
decision in a December 2002 letter, although compensation was 
withheld at that time pending the determination of competency 
to receive benefits.  Upon confirmation of a finding 
of competency, a January 2003 letter was issued informing him 
of the specific amount of compensation to which he was 
entitled.  This amount consisted of an initial monthly 
entitlement of $1,897 beginning on November 1, 1995, with 
annual incremental increases thereafter on December 1st of 
each year as prescribed by legislation, eventually increasing 
to $2,193 as of December 1, 2002.  Also, he received a 
temporary increase of approximately $100 in the monthly rate 
for the period from February 1 to July 1, 1996, for the 
addition of one of his children as a dependent.   

In response to the most recent notification letter from the 
RO, the veteran's attorney in December 2003 filed a notice of 
disagreement (NOD) with the amount of compensation payments 
that the veteran was considered entitled to receive, with the 
stated justification that under 38 U.S.C.A. § 1114(j) he was 
in fact entitled to compensation retroactively at the current 
monthly rate of $2,193 since the original effective date of 
the grant of service connection.

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114(a)-(j).  These 
rates are periodically adjusted by Congress through 
legislative enactment, usually on an annual basis.  VA is 
required to publish these annual changes enacted by Congress.  
See 38 C.F.R. § 3.21 (2005) (providing that rates of 
compensation, dependency and indemnity compensation for 
surviving spouses and children, and section 306 and old-law 
disability and death pension, are published in tabular form 
in appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations).



At the time of the issuance of the January 2003 award letter, 
38 U.S.C.A. § 1114(j) provided that "for purposes of section 
1110 of this title... if and while the disability is rated as 
total the monthly compensation shall be $2,193."  
Congress specifically provided that such version of section 
1114 was to take effect "on December 1, 2002," through its 
enactment of Pub. L. No. 107-330, § 309(a), 116 Stat. 2821  
(Dec. 6, 2002).  In previous years, Congress consistently had 
specified effective dates for its amendments to section 1114.  

The veteran's attorney has contended as the basis of the 
claim for an increased level of past-due benefits, that since 
the veteran was actually rated as totally disabled only 
recently and then first notified of the payment of monetary 
benefits in January 2003, and not at any earlier point, that 
under the "plain language" of section 1114 he is entitled 
to the dollar amount prescribed by law at the time he was 
awarded a 100 percent rating (i.e., the $2,193 monthly rate 
in effect as of December 1, 2002) for the entire period since 
the October 31, 1995 effective date of the award.  The 
veteran's attorney does not raise any other issue as to the 
effective date provided, or nature of the benefit awarded.  
Rather, his contention is simply that the $2,193 rate of 
compensation applies retroactively for the entire timeframe 
following the effective date of the award.  (The Board points 
out there is also no factual dispute that under VA guidelines 
the actual date for the beginning of payment of compensation, 
notwithstanding the specific amount requested, is November 1, 
1995.)

As indicated above, however, the determination of the 
applicable monthly rates for the payment of VA compensation 
benefits - as well as the prescribed effective date for any 
increase in the rate of compensation, is provided by Congress 
by way of legislative enactment.  VA does not have the 
discretion to alter either the amount paid or the effective 
date established in the legislation.  While the veteran 
contends that the rate in effect at the time of the January 
2003 RO notification of the award of compensation at the 100-
percent rate should be paid for the entire period covered by 
the award, to do so would result in more compensation than 
that expressly authorized by Congress.  There simply is no 
legal authority to support the veteran's position, however 
sincere, or for that matter his attorney's either.

Furthermore, in the recent decision of Sandstrom v. Principi, 
358 F.3d 1376 (Fed. Cir. 2004), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
considered - and rejected - a substantially similar 
argument by the attorney representing the veteran, that the 
government should be considered responsible for payment of 
past-due monetary benefits to the recipient of VA benefits at 
an amount greater than authorized by section 1114, and with 
consideration of all incremental adjustments by legislation 
to the monthly rate since the effective date of the award.  
In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error (CUE) in a prior rating 
decision.  And as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 1969 
("nominal" dollars), then increasing the monthly amount due 
by the amount authorized by statute during that time period.  
The veteran asserted that the amount should have been 
calculated according to the 1996 rate ("real" dollars), so 
that the 1996 correction would have had the "same effect," 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as 
if the decision had been made in 1969.  He alleged that 
because of inflation between 1969 and 1996, the prior annual 
cost-of-living rate increases did not alleviate the fact that 
compensation was paid in deflated dollars.

In response to this argument, the Federal Circuit Court held 
that VA's decision to pay in nominal dollars was legally 
correct because the principle of sovereign immunity shielded 
the government from interest charges for which it might 
otherwise be liable, unless there was an express waiver of 
such immunity, which was not provided in that particular 
case.  The Court indicated that the veteran's request for 
payment on the applicable dollar amount under section 1114 at 
the time of the CUE correction would "be tantamount to 
reading the statute's incorporation of an explicit dollar 
amount as a waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans disadvantaged by CUE 
in real, rather than in nominal, dollars."  358 F.3d at 
1380.  This argument failed since section 1114 did not even 
"address the issue of retroactive benefits, much less 
provide a clear, explicit waiver of the government's 
sovereign immunity."  Id.  The factual circumstances of this 
case now at hand fall squarely within the holding set forth 
in Sandstrom.  

The laws and regulations pertaining to the monthly rate of VA 
compensation clearly provide for designated amounts of 
monetary benefits, with periodic increases as determined by 
legislative enactment, and moreover, the applicable legal 
authority from the Federal Circuit Court is unfavorable as to 
any justification for a departure from these procedures for 
determining the amount of compensation.  
Thus, the Board finds that the level of the veteran's VA 
compensation benefits was correctly calculated.  And where, 
as here, the disposition of a claim is based on the law, and 
not the facts of the case, the claim must be denied based 
upon a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) 


ORDER

The claim for compensation at the monthly rate of $2,193 as 
of November 1, 1995, for a 100 percent evaluation for 
paranoid-type schizophrenia, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


